Case 1:14-cr-00810-CM Document 506 Filed 04/17/20 Page 1of1

Probation Form No 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
V. Docket No. 14 CR 810-09 {CM}
Carolyn Middleton
On February 3. 2016, the above named was placed on Probation for a period of five (5)
years.. She has complied with the rules and regulations of probation and is no longer in need of

supervision. It is accordingly recommended that Carolyn Middleton be discharged from
probation..

Respectfully submitted.

by Kebut L. Waleh
RobertL. Walsh
U.S. Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from probation
and that the proceedings in the case be terminated.

Datethis __ 1 / day of Ape: ( 20 20_.

 

 

Honorable Colleen McMahon
Chief U.S. District Judge

 
